—White, J.
Appeal from an amended order of the Family Court of Schenectady County (Griset, J.), entered January 24, 1996, which denied petitioner’s motion to vacate a prior order adjudicating him to be a juvenile delinquent.
Fourteen years after an order was entered adjudicating petitioner a juvenile delinquent, he moved to vacate it. Family Court denied the motion on the ground that the time to appeal had expired.
We affirm, but on a different ground. While the right to seek *723legal redress is broad, it is not without limitations. One limitation is that a party cannot unreasonably and inexcusably delay in seeking relief to the prejudice of the opposing party (see, Matter of Schulz v State of New York, 81 NY2d 336, 348). In this instance, as petitioner has offered no explanation for his delay which was inherently prejudicial to respondent, the denial of his motion was justified (see, 75 NY Jur 2d, Limitations and Laches, § 336, at 541).
Mikoll, J. P., Casey, Peters and Spain, JJ., concur. Ordered that the amended order is affirmed, without costs.